        Case 2:20-cv-06276-GJP Document 13 Filed 04/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTHONY CERBONE, et al.,

                      Plaintiffs,
                                                          CIVIL ACTION
                 v.                                       NO. 20-6276

ALLIED VAN LINES, INC., et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 12th day of April 2021, upon consideration of Defendants’

Motion to Dismiss (ECF 9), Plaintiffs’ Response (ECF 10) and Defendants’ Reply (ECF

11), it is hereby ORDERED that, for the reasons stated in the Court’s Memorandum:

      1. Defendants’ Motion is GRANTED as to Count V of the Amended Complaint

         and Count V is DISMISSED with prejudice because it is preempted by the

         Carmack Amendment.

      2. Defendants’ Motion is further GRANTED insofar as it seeks to dismiss

         Plaintiffs’ loss of consortium and negligent infliction of emotional distress

         claims in Counts VI and VII against Simonik Transportation. Counts VI and

         VII are DISMISSED with prejudice as against Simonik Transportation

         only because they are preempted by the Carmack Amendment.

      3. Defendants’ Motion is DENIED in all other respects.
Case 2:20-cv-06276-GJP Document 13 Filed 04/12/21 Page 2 of 2



                              BY THE COURT:


                               /s/ Gerald J. Pappert
                              ____________________________
                              GERALD J. PAPPERT, J.
